234 P.3d 169 (2010)
168 Wash.2d 1039
STATE of Washington, Respondent,
v.
Clifford James GROGAN, Petitioner.
No. 82609-9.
Supreme Court of Washington.
June 2, 2010.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Chambers, Fairhurst and Stephens, considered at its June 1, 2010, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division Three for reconsideration in light of Supreme Court No. 81243-8  State of Washington v. Keith Ian Dow, 168 Wash.2d 243, 227 P.3d 1278 (2010).
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE